Order entered August 20, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00130-CR

                             ROMAN JESSE MENDOZA, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 26999-422

                                           ORDER
        The Court GRANTS appellant’s August 16, 2013 motions to substitute counsel and to

extend time to file his brief.

        We DIRECT the Clerk to substitute Taryn Davis as appellant’s attorney of record in

place of Christian Souza.

        We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order. No further extensions will be granted absent a showing of extraordinary circumstances.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Christian Souza, Taryn Davis, and the Kaufman County District Attorney’s Office.


                                                     /s/   LANA MYERS
                                                           JUSTICE